Appeal from a decision of the Workers’ Compensation Board, filed December 14, 1977, which affirmed an award of death benefits to the decedent’s widow, filed April 7, 1977, based on the finding that his death on March 27, 1974 was causally related to a compensable heart injury sustained by decedent on *960February 11, 1965. The board found "based on the medical evidence in the record that claimant continued under treatment for his heart condition and death would not have occurred when it did but for the compensable heart condition.” The record contains substantial evidence to sustain the findings of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the appellant. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.